This decision in this case follows our decision in Luker v.Civil Service Commission, 126 N.J.L. 229.
The relators seek mandamus to compel the payment of their salaries as court attendants. All were reinstated after hearing by the Civil Service Commission. They sued for salaries due during the period the sheriff refused to permit them to perform their duties. The answers filed raise the same matters considered by us to have no merit in 126 N.J.L. 229. The learned trial judge in a clear and concise memorandum — a model of excellence — ordered the answers struck and entered judgments for the sums due upon the annual salary basis fixed by the freeholders.
The relators applied for mandamus consolidating their actions. The right being clear mandamus should go to require the raising of revenues, if sufficient funds are not on hand to pay the judgments. Township Committee v. First National Bank,111 N.J.L. 412.
A peremptory writ will issue. *Page 233